BROWN, P. J.
(dissenting). I dissent. I am satisfied that ■under any definition of the word “accident” known to lexicographers or lawyers, or even to duck hunters, undesignedly and unexpectedly stepping into a hole filled with water, two and one-half feet deep and about three feet across, concealed by tall grass and weeds, is an accident. See Webster’s Diet., i C. J. 390, 391.
The concession for the sake of argument in the majority opinion admirably traces plaintiff’s illness to its direct cause, independent of all other causes, the accidental stepping into the hidden hole. 1 C. J. 430 § 7578; Martin v. Travelers’ Ins. Co. (Mo. App.) 247 S. W. 1024, 1025; Ashley v. Agricultural Ins. Co., 241 Mich. 441, 217 N. W. 27, 58 A. L. R. 1208; Druhl v. Equitable Life Assur. Society, 56 N. D. 517, 218 N. W. 220, 60 A. L. R. 962; New Amsterdam Casualty Co. v. Shields, 155 F. 54, 85 C. C. A. 122; Penn v. Standard L. & A. Co. 158 N. C. 29, 73 S. E. 99, 42 L. R. A. (N. S.) 593. The adversative conclusion in the majority opinion that respondent, instead of walking briskly down the track six or seven miles to Oakes at that time, needlessly and negligently exposed himself by continuing hunting and standing around in his wet and damp condition in icy water in the slough, and thereby ■brought about an independent, intervening, and avoidable cause, *152materially contributing to his ultimate injury, is in my opinion unwarranted. The majority opinion itself intimates that for a duck hunter to continue hunting after getting wet is the usual and customary performance. It therefore could not be deemed negligence as a matter of law. 45 C. J. 706. Further, I am unable to find any evidence in the record to the effect that plaintiff, after getting wet, went on into the slough and continued hunting in the icy water of the slough until he started to take chills. Defendant introduced no evidence whatever. Plaintiff’s testimony was that after drying his clothes as well as he could “we stayed there for some little while until I began having chills, then we started to walk intoOakes; that was about eight miles, * * * I did not wade through the slough that day. * * * I kept along the edge of the slough.” And in any event plaintiff’s right of recovery cannot be defeated by his negligence, if his illness was the direct result of the accident. His right of action is based upon insurance for which he had paid, and the fact that his illness might have been averted had' he taken more prompt measures of prevention is no defense to an action on a policy or certificate of insurance. The reasoning of the majority would preclude a recovery had plaintiff accidentally stumbled and fallen upon a roll of rusty barb wire, concealed in the grass, and sustained cuts and scratches from which lockjaw resulted, if he did not hurry at once to some city where anti-tetanus serum, treatment could be had and procure treatment.
SHERWOOD, J., concurs in dissent.